Citation Nr: 1815940	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2015, the Veteran presented sworn testimony during a video conference Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  The VLJ who presided over the hearing has since retired, and the Veteran, therefore, is entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  However, as the decision below grants service connection for a left knee disability, the Board finds no prejudice in proceeding with the issuance of a decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

This matter was previously before the Board in February 2016, at which time it was remanded for additional development.  


FINDING OF FACT

The Veteran's left knee disability, to include left knee arthralgia and minimal degenerative changes, is related to service.


CONCLUSION OF LAW

A left knee disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that the Veteran sustained a twisting injury to his left knee in 1970, and was treated at that time.  On separation, the Veteran reported recurrent pain and locking in or a trick left knee. 

The Veteran received a VA examination in July 1990 for his knees.  The examiner noted that the Veteran had a history of recurrent pain, swelling, and stiffness in both knees, especially his left knee due to an old injury.  Upon examination, the examiner indicated that there was no evidence of bony injury or disease, and the left and right knee were normal.  

The Veteran received a VA examination in March 2016, and reported that he injured his left knee in 1970 during basic training.  Service treatment records indicated that he was seen for a "suspected medial meniscus tear."  The examiner noted that there was no medical information for the left knee from 1970 through 2010, and the Veteran denied having seen an orthopedist or receiving treatment.  The examiner further noted that the Veteran currently had minimal degenerative changes and left knee arthralgia.  

Based on the examination, the examiner found that the Veteran had a minor left knee strain in 1970 that resolved, however, and the Veteran was functional and did not need medical attention to the left knee for four decades.  The examiner stated that any current left knee problems had no relationship to the 1970 knee strain.  Rather, more recent factors, include spinal surgery, an altered gait, motor vehicle accident and obesity, were the causes of his knee problems.  As a result, the examiner concluded that it was less likely as not that the Veteran's current knee disability was etiologically related to service.  

A Veterans Health Administration (VHA) medical opinion was obtained in November 2017 from an orthopedic surgeon who indicated that he reviewed all available records but did not perform an in-person examination.  The surgeon noted that 1970 knee injury and subsequent treatment during service.  He also noted the 1990 reports of knee problems, and the 2010 reports of left knee pain.  The surgeon further noted the Veteran's weight gain since discharge as well as other medical issues.  

The surgeon indicated that the active duty left knee injury contributed to the Veteran's current left knee problems.  He noted that the Veteran consistently complained of left knee pain and a "trick" knee, and there was objective quadriceps atrophy that indicated possible internal derangements and a possible torn meniscus.  The surgeon noted that, with the gout and weight problem, the Veteran probably had an underlying degenerative arthritis problem with both knees but the in-service injury exacerbated this condition with the left knee.  As such, the surgeon concluded that it was more likely than not that the Veteran's current left knee disability is etiologically related to the 1970 injury.  

The Board finds the March 2016 VA examination to be of diminished probative value, as the examiner indicated that there was no medical information for the left knee from 1970 to 2010.  However, a review of the evidence indicates that the Veteran reported problems with his left knee on several occasions following service.  In fact, the Veteran filed a claim for a left knee disability with the VA and received a VA examination in July 1990.  

The Board finds that service connection for the Veteran's left knee disability is warranted, as the November 2017 VHA medical opinion is highly probative.  The competent, credible medical record indicates that the Veteran sustained a left knee injury during service and had problems with that knee since discharge.  Based on all of the foregoing, the Board finds that the evidence of record supports the claim, and that service connection for a left knee disability is therefore warranted.	


ORDER

Service connection for a left knee disability is granted. 




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


